DETAILED ACTION
This Office Action is in response to the applicant's application filed June 3rd, 2019. In virtue of this communication, claims 1-18 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “composite functional layer(s)” in line 5. In the instance that only one composite function layer is selected there is an antecedent basis issue with the limitation “each composite functional layer” in line 6 as “each” requires more than one layer to be present. For the purposes of examination, the limitation “wherein each composite functional layer” in line 6 has been understood to be --wherein the/each composite functional layer--. 
Claim 2 recites the limitation “the composite functional layer” in line 2. In the instance that two or more composite functional layers are selected in claim 1, it is unclear whether “the composite functional layer” refers to only one of the composite functional layers or to each of the composite functional layers. For the purposes of 
Claims 16 and 18 have the same issue as claim 2 above. For the purposes of examination, the limitations “the composite functional layer” in claims 16 and 18 has been understood to be --the/each composite functional layer--.
Claim 11 recites the limitation "and/or, the method further comprises: doping the luminescent material into the thermally activated delayed fluorescence material" in lines 11-12. In the instance that “or” is selected, there is insufficient antecedent basis for “the luminescent material” and “the thermally activated delayed fluorescence material” in the claim. It is noted that the limitation “the thermally activated delayed fluorescence material is configured to capture carriers that are not recombined in the luminescent material so as to generate excitons which are transferable to the luminescent material” in lines 14-16 is understood to apply to both “and/or” claimed instances. For the purposes of examination, the limitation “doping the luminescent material into the thermally activated delayed fluorescence material to form the composite functional layer” in lines 12-13 has been understood to be --doping the/a luminescent material into the/a thermally activated delayed fluorescence material to form the composite functional layer--. 
Claims 3-10, 12-15, and 17 are also rejected because they do not clear up the 112(b) indefiniteness issue above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0186986 A1; hereinafter Lee).

With respect to claim 1, Lee teaches an electroluminescent device in Figs. 1-7, comprising: 
a first electrode 20 and a second electrode 10 disposed oppositely (see Figs. 1 and 7 and paragraphs 37, 67); and
composite functional layer(s) 30 disposed between the first electrode 20 and the second electrode 10 (see Figs. 1 and 7 and paragraphs 37, 41, 67), wherein the/each composite functional layer 30 includes thermally activated delayed fluorescence material (material of 2/32) and luminescent material (material of 1/31) (see Fig. 1 and 7 and paragraphs 37, 39, 41, 54, 68, 69), the thermally activated delayed fluorescence 

With respect to claim 2, Lee teaches the electroluminescent device according to claim 1, wherein the/each composite functional layer 30 includes a carrier collection layer 32 and a light-emitting layer 31; and the carrier collection layer 32 includes the thermally activated delayed fluorescence material (material of 32), and the light-emitting layer 31 includes the luminescent material (material of 31) (see Fig. 7 and paragraphs 5, 54, 57, 67-69).

With respect to claim 3, Lee teaches the electroluminescent device according to claim 2, wherein, the carrier collection layer 32 is disposed on a surface of the light-emitting layer 31 close to the second electrode 10 (see Fig. 7 and paragraphs 67, 68).

With respect to claim 4, Lee teaches the electroluminescent device according to claim 3, wherein, the first electrode 20 is a cathode and the second electrode 10 is an anode (see Fig. 7 and paragraph 67).

With respect to claim 5, Lee teaches the electroluminescent device according to claim 4, wherein, the light-emitting layer 31 is a quantum dot light-emitting layer (see Fig. 7 and paragraphs 5, 54, 67-69).

With respect to claim 6, Lee teaches the electroluminescent device according to claim 5, wherein, a luminescence spectrum of the thermally activated delayed fluorescence material (material of 32) and an absorption spectrum of quantum dots in the quantum dot light-emitting layer 31 have an overlapp wavelength range (see Figs. 3, 9, and paragraphs 57, 58, 42, 75, 76; same materials same properties MPEP 2112.01 I).

With respect to claim 10, Lee discloses the electroluminescent device according to claim 4, wherein, the electroluminescent device further comprises: an electron-transporting layer (electron transporting layer) disposed between the cathode 20 and the light-emitting layer 31; and a hole-transporting layer (hole transporting layer) and a hole injection layer (hole injection layer) that are disposed between the carrier collection layer 32 and the anode 10, and disposed sequentially away from the carrier collection layer 32 (see Fig. 7 and paragraphs 68-70).

With respect to claim 11, Lee teaches a method for manufacturing an electroluminescent device in Fig. 1-7, a first electrode 20 of the electroluminescent device being a cathode and a second electrode 10 of the electroluminescent device being an anode (see Fig. 7 and paragraph 67), and the method comprising: steps of forming the cathode 20 and the anode 10 disposed oppositely (see Figs. 1 and 7 and paragraphs 37, 67), wherein 

forming the light-emitting layer 31 between the cathode 20 and the anode 10, wherein the light-emitting layer 31 includes luminescent material (material of 31) (see Fig. 7 and paragraphs 5, 54, 57, 67-69); and 
forming the carrier collection layer 32 on a surface of the light-emitting layer 31 close to the anode 10, wherein the carrier collection layer 32 includes thermally activated delayed fluorescence material (material of 32) (see Fig. 7 and paragraphs 54, 67-69);
and/or, the method further comprises: 
doping the/a luminescent material (material of 1) into the/a thermally activated delayed fluorescence material (material of 2) to form the composite functional layer 30 (see Fig. 1 and paragraphs 37, 39, 41, 54), wherein 
the thermally activated delayed fluorescence material (material of 2/32) is configured to capture carriers that are not recombined in the luminescent material (material of 1/31) so as to generate excitons which are transferable to the luminescent material (material of 1/31) (see Figs. 1 and 7 and 41, 50, 54, 57).

With respect to claim 16, Lee teaches the electroluminescent device according to claim 1, wherein materials of the/each composite functional layer 30 include a mixture of the thermally activated delayed fluorescence material 2 and the luminescent material 1 (see Fig. 1 and paragraphs 37, 39, 41, 54).



With respect to claim 18, Lee teaches the electroluminescent device according to claim 16, wherein materials of the/each composite functional layer 30 include a mixture of the thermally activated delayed fluorescence material 2 and quantum dot luminescent material 1 (see Fig. 1 and paragraphs 37, 39, 41, 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0186986 A1; hereinafter Lee) in view of Tsukamoto et al. (US 2021/0066630 A1; hereinafter Tsukamoto).

With respect to claim 7, Lee discloses the electroluminescent device according to claim 6, wherein and the thermally activated delayed fluorescence material (material of 31) is blue light thermally activated delayed fluorescence material (see Figs. 3, 7, 9, and paragraphs 57, 58, 75, 76; same materials same properties MPEP 2112.01 I).
Lee does not explicitly disclose wherein the quantum dots are green light quantum dots. However, Lee teaches “in the electroluminescent diode having the QD, RGB light may be implemented by controlling only a size of a single material, which is the QD, because a light emitting wavelength is changed according to a size of a particle of the QD and all color of a visible ray region is implemented” in paragraphs 39. Additionally, Lee teaches in paragraphs 42-49 the various materials that can be used to make the quantum dots.
Tsukamoto discloses an electroluminescent device in at least Figs. 1-4 wherein quantum dots are green light quantum dots (see Figs. 1-5 and paragraphs 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the quantum dots of Lee would be green light quantum dots as taught by Tsukamoto because green light quantum dots are well known in the art and it has been held that selection of a prior art material on the basis of 

With respect to claim 8, the combination of Lee and Tsukamoto discloses the electroluminescent device according to claim 7, wherein, the blue light thermally activated delayed fluorescence material (material of 32) includes Bis [4-(9,9-dimethyl-9,10-dihydroacridine) phenyl] sulfone (see Lee: Figs 1-7 and paragraphs 54, 57; same material same properties MPEP 2112.01 I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0186986 A1; hereinafter Lee) in view of Uesaka et al. (US 2016/0133878 A1; hereinafter Uesaka).

With respect to claim 9, Lee discloses the electroluminescent device according to claim 4
Lee does not explicitly disclose wherein the cathode is made of transparent conductive material and the anode is made of metal material.
Uesaka discloses an electroluminescent device in at least Fig. 1A and 1B wherein a cathode 102 is made of transparent conductive material (see Figs. 1A, 1B, and paragraphs 88, 111, 112) and an anode 101 is made of metal material (see Figs. 1A, 1B, and paragraphs 88, 90, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cathode of Lee would be made of 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0186986 A1; hereinafter Lee) in view of Sun (CN 105870347A; hereinafter Sun).

With respect to claim 12, Lee discloses the method of manufacturing the electroluminescent device according to claim 11, wherein the method further comprises: forming an electron-transporting layer (electron transporting layer) on a surface of the cathode 20 close to the anode 10; and forming a hole-transporting layer (hole transporting layer) and a hole injection layer (hole injection layer) sequentially on a surface of the composite functional layer 30 close to the anode 10 (see Figs. 1 and 7 and paragraphs 37, 38, 68-70). 
Lee does not explicitly disclose that the electron-transporting layer is formed by a solution method or that the hole-transporting and the hole injection layer are formed by a vapor deposition method.
Sun discloses a method of manufacturing an electroluminescent in Figs. 1-5 wherein an electron-transporting layer is formed by a solution method and a hole-transporting and a hole injection layer are formed by a vapor deposition method (see first paragraph of page 15 of the machine translation).
.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0186986 A1; hereinafter Lee) in view of Seo et al. (US 2016/0028022 A1; hereinafter Seo).

With respect to claim 13, Lee discloses the electroluminescent device according to claim 1. 
Lee does not explicitly disclose a display panel, comprising the electroluminescent device according to claim 1 (see rejection of claim 1 above). 
Uesaka discloses a display panel in at least Figs. 6A-7D (see Figs. 7A-7D and paragraphs 179, 183, 188, 198, 194, 195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electroluminescent device according to claim 1 would be incorporated into a display panel based on the teachings of Lee and Uesaka thereby providing a more efficiency display panel because in the electroluminescent device of Lee luminous efficiency is improved by using an energy transfer mechanism (see Lee: paragraph 12; also see MPEP 2144 I).



With respect to claim 15, the combination of Lee and Uesaka discloses a display apparatus in at least Figs. 6A-7D, comprising the display panel according to claim 13 (see Uesaka: Figs. 6A-7D and paragraphs 194, 195; also see rejection of claim 13 above).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/J.M.K/Examiner, Art Unit 2829                   

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829